1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_Labaree@fd.org
5
6    Attorney for Defendant
     MICHAEL J. TAYLOR
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 3:16-po-00464-KJN
12                     Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13            v.
14    MICHAEL J. TAYLOR,                             DATE:           March 18, 2020
                                                     TIME:           9:00 A.M.
15                     Defendant.                    JUDGE:          Hon. Kendall J. Newman
16
             On January 30, 2020, Michael J. Taylor appeared in magistrate court in this district for
17
     his initial appearance on the single charge in the citation, a violation of 36 C.F.R. 261.54(d)
18
     (driving on a suspended license). In lieu of the open felony charge in 2:19-cr-173 WBS, the
19
     parties hereby stipulate that the status conference scheduled for March 18, 2020 be vacated and
20
     be continued to June 10, 2020 at 9:00 A.M. The defense is in need of time for independent
21
     investigation of the facts of the single charge in the felony matter, and the parties are in need of
22
     time to discuss a possible global resolution of both matters.
23
24
     DATED: March 11, 2020                          Respectfully submitted,
25
26                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
27
                                                    /s/ Hannah R. Labaree
28                                                  HANNAH R. LABAREE
      Stipulation and Order                            -1-
      to Continue Status Conference
                                      Assistant Federal Defender
1                                     Attorney for MICHAEL J. TAYLOR
2
     DATED: March 11, 2020            McGREGOR W. SCOTT
3                                     United States Attorney

4                                     By: /s/ Shelley Weger
                                      SHELLEY WEGER
5                                     Assistant United States Attorney
                                      Attorney for Plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order             -2-
      to Continue Status Conference
1                                                 ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties’ stipulation in
4    its entirety as its Order. The Court specifically ORDERS that the status conference, currently set
5    for March 18, 2020, at 9:00 A.M., be VACATED and CONTINUED to June 10, 2020, at 9:00
6    A.M., in front of this Honorable Court.
7    Dated: March 12, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -3-
      to Continue Status Conference
